113 Ga. App. 499 (1966)
148 S.E.2d 461
STRICKLAND
v.
WAYNE COUNTY et al.
41868.
Court of Appeals of Georgia.
Argued March 8, 1966.
Decided April 5, 1966.
Rehearing Denied April 19, 1966.
*500 Albert E. Butler, for appellant.
Luhr G. C. Beckmann, Hitch, Miller, Beckmann & Simpson, Zorn & Royal, J. Kenneth Royal, Gibbs & Leaphart, J. Alvin Leaphart, for appellees.
NICHOLS, Presiding Judge.
1. "The Act of 1960 (Ga. L. 1960, p. 289) enacting a New Insurance Code, provides (p. 673, New Code Section 56-2437  Code Ann. § 56-2437) that a county may obtain insurance to cover liability on account of bodily injury arising out of the ownership, maintenance, operation, or use of any motor vehicle under its management, control or supervision, whether engaged in any governmental undertaking or not, and prohibits the county from pleading governmental immunity as a defense, and provides that the securing of such insurance is a waiver of such immunity to the extent of the insurance so purchased. It follows that where the county purchases such insurance governmental immunity is lost accordingly." Hall County v. Loggins, 110 Ga. App. 432 (138 SE2d 699).
2. The negligent loading of a truck is negligence arising from the operation of such vehicle. Allen v. Reed, 93 Ga. App. 215, 218 (91 SE2d 308).
3. Where, as in this case, plaintiff's petition alleges the purchase of such a liability insurance policy as contemplated and described in Code Ann. § 56-2437, supra, and alleges further bodily injury as the result of the negligence of defendant county's servants in the operation and use of its motor vehicles a cause of action, as against a general demurrer, is set out and the trial court erred in sustaining defendant's plea of immunity and general demurrer.
Judgment reversed. Hall and Deen, JJ., concur.